Citation Nr: 1550577	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  06-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case currently is under the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.

The Veteran's case was remanded by the Board for additional development on multiple occasions, most recently in July 2013.  Thereafter, in a December 2014 decision, the Board denied TDIU.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims.  In a June 2015 Order, the Court granted a Joint Motion for Remand and remanded the TDIU claim to the Board.

In July 2015, the Board remanded this issue for additional development.  However, in August 2015, the Board vacated the July 2015 remand on the basis that the Veteran's newly appointed attorney was not provided with a letter notifying him of the June 2015 Joint Motion Remand and Court Order and indicating that he had 90 days of the date of the letter, or until the Board issued a decision in the appeal, whichever came first, to submit additional argument or evidence.

The Veteran was previously represented by the Disabled American Veterans.  However, in July 2015, the Veteran appointed the current representative.

In October 2015, the Veteran's attorney submitted additional evidence, including an October 2015 private vocational opinion, with a waiver of initial RO consideration.


REMAND

Initially, the parties to the Joint Motion for Remand cited to an August 2013 VA examiner's findings, and agreed that the Board did not provide an adequate discussion of the Veteran's back disability or any evidence indicating that he was incapable of engaging in sedentary employment.   Further, the parties found that the Board did not address inconsistencies with the 2013 VA examiner's findings that the Veteran was capable of semi-sedentary employment with "no restrictions on prolonged sitting," and the Veteran's medical records indicating that the Veteran was to avoid prolonged sitting as a result of the back disability.  The Board notes that the August 2013 VA examination report actually shows that the examiner opined that the Veteran was able to maintain a semi-sedentary employment position with several restrictions.  The examiner listed some of the potential restrictions, prefacing the list with the term "such as" to denote that the list was not necessarily exhaustive or complete.  Thus, although the examination report did not include extended or prolonged sitting in the non-extensive list of possible restrictions the report did not specifically conclude that the Veteran had no limitation on sitting.  The Board further notes that in October 2015, the Veteran's attorney submitted a private October 2015 opinion from a vocational expert.  Thus, in light of the Joint Motion for Remand and the additional evidence received, the Board finds that the Veteran should be scheduled for a VA examination to accurately determine the functional impairment caused by all of the service-connected disabilities, alone and in the aggregate, and his ability to obtain and maintain gainful employment.

Prior to scheduling the examination, all outstanding VA medical records dated from January 2012 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is service-connected for dorsolumbar paravertebral myositis, rated 40 percent; right knee patellofemoral pain syndrome with medial patella chondromalacia and subchondral cyst changes, rated 10 percent; residuals of fracture of the second toe of the right foot, rated 10 percent; tinnitus, rated 10 percent; bilateral hearing loss, rated 0 percent; and a skin disability affecting the hands and the feet, rated 0 percent.  The combined service-connected disability rating is 60 percent.

Therefore, the Veteran does not meet the schedular criteria for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(a).  The issue, then, is whether the Veteran's service-connected disabilities nevertheless prohibited him from sustaining gainful employment, such that a TDIU rating may be assigned pursuant to 38 C.F.R. § 4.16(b).  The authority to assign ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to consideration of assignment of TDIU is warranted, but the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the proper course of action is to remand the claim for referral to appropriate VA officials.  38 C.F.R. § 4.16(b) (2015); Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from January 2012 to the present.

2.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the current level of impairment resulting from the service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  In providing the requested opinion, the examiner must reconcile the August 2013 VA opinion and the October 2015 private vocational opinion.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, alone, or in the aggregate, and without consideration of any non-service-connected disabilities or advancing age, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.  The current service-connected disabilities are dorsolumbar paravertebral myositis, right knee patellofemoral pain syndrome with medial patella chondromalacia and subchondral cyst changes, residuals of fracture of the second toe of the right foot, tinnitus, bilateral hearing loss, and a skin condition affecting the hands and the feet. 

3.  Then, refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

